DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, line 5, the term “a protruding portion formed corresponding to the part of the cosmetic tool which protrudes through the opening portion” renders the claim indefinite. It is unclear to the examiner if the protrusion portion refers the cosmetic tool or to a different protruding portion than the cosmetic tool. It is also unclear if they are two separate protrusion portions how they can protrude through the same opening. In addition, it is unclear if they are two separate protruding portions, where the protrusion portion is located with respect to the cosmetic tool, and whether the protrusion portion is located on the top lid or the bottom of the container. For examination purposes, the claim will be interpreted by a protruding portion formed on the cosmetic container. Appropriate correction is required to overcome this issue.
Regarding claim 6, line 2, the term “a certain degree” renders the claim indefinite. It is unclear which degree the central axis of the opening portion and the through portion are formed. There is a wide range of degrees that the two central axis can form which makes this claim unclear. For examination purposes, the claim will be interpreted by the virtual central axis of the opening portion and the through portion intersect. Applicant is advised to clarify to overcome this issue. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Heyer (US 6237612 B1) in view of Consulich (US 20060000742 A1).
Regarding claim 1, Heyer discloses a cosmetic container (Fig. 4) comprising: a cosmetic tool (40) accommodated in the cosmetic container (Fig. 4); an opening portion (Fig. 4, 22) formed in a side to allow a part of the cosmetic tool to protrude outward (Fig. 4). Heyer does not disclose a protruding portion formed corresponding to the part of the cosmetic tool which protrudes through the opening portion. Consulich teaches a multi-purpose cosmetic case with a protruding portion (Fig. 7, 26) formed on the cosmetic container (Fig.7) so that passing the objects in which the multipurpose case 10 should be held through the semi-circles formed by resilient retention means 28 after fixing its to the rectangular hooks 26 ( Para. 0031).

Regarding claim 2, Heyer and Consulich disclose the claimed invention of claim 1. Heyer further discloses the opening portion (Fig. 7, 22) on the cover (Fig. 7,10). Consulich further teaches the protruding portion (Fig. 7, 26) is formed on the bottom of the cosmetic container (Fig. 7). It would have been obvious to one having ordinary skill in the art before the effective filing date to place the protrusion portion at a position symmetrical to that of the opening portion for an ease of use of the device and allow an aesthetic look of the cosmetic container based on the user’s preference.   
Regarding claim 3, Heyer and Consulich disclose the claimed invention of claim 1. Consulich further teaches the protruding portion (Fig. 7, 6) is formed to have a same shape as that of the part of the cosmetic tool (Heyer reference. Fig. 4, 42) which protrudes through the opening portion (Heyer reference Fig. 4, 22) (The examiner notes both the protrusion portion and the part of the cosmetic tool have a convex shape).  
Regarding claim 4, Heyer and Consulich disclose the claimed invention of claim 1. Heyer further discloses a cosmetic tool accommodation portion in which a through portion is formed (See annotated Fig. 4 below) to allow the part of the cosmetic tool accommodated therein to protrude outward (See annotated Fig. 4 below). 

    PNG
    media_image1.png
    502
    914
    media_image1.png
    Greyscale

Regarding claim 5, Heyer and Consulich disclose the claimed invention of claim 4. Heyer further discloses the opening portion (Fig. 4, 22) and the through portion (See annotated Fig. 4 above) are formed in the same direction (See annotated Fig. 4 above).  
Regarding claim 6, Heyer and Consulich disclose the claimed invention of claim 4. Heyer further discloses the virtual central axis of the opening portion and the through portion intersect. (See annotated Fig 4 below). 

    PNG
    media_image2.png
    502
    914
    media_image2.png
    Greyscale
 
Regarding claim 7, Heyer and Consulich disclose the claimed invention of claim 4. Heyer further discloses an inner container in which a cosmetic product is accommodated (See 
    PNG
    media_image3.png
    513
    681
    media_image3.png
    Greyscale
.  
Regarding claim 8, Heyer and Consulich disclose the claimed invention of claim 7. Heyer further discloses the outer container comprises: a lower case (Fig. 4, 24) on which the inner container is mounted (Annotated Fig. 4 above); and an upper case (Fig. 4, 10) coupled with the lower case to open or close the lower case (Fig. 3 and 4), and wherein the opening portion (Fig. 4, 22) is formed in a side of the upper case (See annotated Fig. 4 above).  
Regarding claim 9, Heyer and Consulich disclose the claimed invention of claim 8. Heyer further discloses as the upper case opens the lower case, a top surface of the cosmetic tool accommodation portion is externally exposed (Fig. 4).  
Regarding claim 10, Heyer and Consulich disclose the claimed invention of claim 4, Heyer further discloses an inner container in which a cosmetic product is accommodated (Annotated Fig. 4 above); and an outer container in which the inner container is accommodated (Annotated Fig. 4 above) and which has a side in which the opening portion is formed (Annotated Fig. 4 above), wherein the cosmetic tool accommodation portion is formed inside the inner container (Annotated Fig. 4 above), and wherein the through portion is formed in a side of the inner container (Annotated Fig. 4 above).  
Regarding claim 11, Heyer and Consulich disclose the claimed invention of claim 1. Heyer further discloses a mounting portion configured to mount the cosmetic tool (See annotated Fig. 4 below).


    PNG
    media_image4.png
    926
    1237
    media_image4.png
    Greyscale


Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference-cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772  

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772